Title: From Thomas Jefferson to Thomas Mann Randolph, 8 January 1826
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monticello
Jan. 8. 26.
I have for some time entertained the hope that your affairs being once wound up, your mind would cease to look back on them, and resume the calm so necessary to your own happiness, and that of your family and friends; and especially that you would return again to their society. I hope there remains no reason now to delay this longer, and that you will rejoin our table and fireside as heretofore. it is now that the value of education will prove itself to you, in the resource to books of which it has qualified you to avail yourself, and which, aided by the conversation and endearments of your family, and every comfort which this place can be made to afford you, will, I hope, ensure to you future ease and happiness. be assured that to no one will your society be more welcome than to myself, and that my affectionate friendship to you and respect, remain constant & sincereTh: Jefferson